207 S.E.2d 781 (1974)
22 N.C. App. 702
Robert M. LEARY and Helen F. M. Leary
v.
AERO MAYFLOWER TRANSIT COMPANY, INC.
No. 7410DC497.
Court of Appeals of North Carolina.
August 21, 1974.
*784 John V. Hunter, III, Raleigh, for plaintiff appellants.
Teague, Johnson, Patterson, Dilthey & Clay by Robert W. Sumner, Raleigh, for defendant appellee.
MORRIS, Judge.
Plaintiffs first argue that certain evidence was erroneously excluded. The record does not show what the question was, so we cannot know whether the objection was to the form of a question, the content of a question, or the form or content of an answer or attempted answer. It is of no consequence, however, for the contention is without merit. Plaintiffs' counsel apparently had inquired of the femme plaintiff whether she had pointed out to the defendant's representative anything unusual about their property as distinguishable from household goods generally. The witness responded that she had told him two thingsone, that it was a larger move than it appeared because of the way she stored things; and the second was that "there were a lot of very valuable antique clocks and furniture and pictures, and that sort of thing, that they would have to be crated and handled with great care, and he said that his company was"At this point defendant objected, the objection was sustained, and the court allowed the witness to answer for the record. Her answer was "He said that his company was used to handling this sort of thing, and he described several moves that had come up from the United States, and one had moved into that area, you know, right down the street from us." Plaintiffs contend that the answer is admissible under the general rules applying to admissions by agents and employees. We fail to see any prejudicial error in its exclusion. The answer to the assumed original question never mentions any one of the articles involved on appeal. The excluded portion certainly does not. The court obviously found an agency relationship between T. D'Arcy Limited and defendant, and that question is not before us on appeal. The excluded portion of the answer contains no *785 admission of an agent which would be beneficial to plaintiffs. Certainly, its exclusion does not constitute reversible error.
Plaintiffs next contend that the admission into evidence of defendant's tariffs, over objection, was error because the tariffs were not pleaded as a defense and also because there was no evidence that they were lawfully in effect. In their brief, plaintiffs apparently take the position that the existence of the tariff is an affirmative defense and must be pled. They offer no authority for this position, except to state that the analysis found in 2A Moore's Federal Practice, § 8.27(3), indicates that under Rule 8(c) a defendant should plead affirmatively any avoidance or affirmance which goes beyond a mere negation of the plaintiff's prima facie case. We do not disagree with this position. In this case, however, the plaintiffs, in their complaint, said nothing to indicate to defendant that claim for full value would be made for these specific items. The complaint merely alleged that "defendant, in consideration of a reasonable compensation to be paid by the plaintiffs, agreed to safely carry certain household furniture, appliances, and other personal property belonging to the plaintiffs from Ottawa, Ontario, Canada, to Raleigh, Wake County, North Carolina." The complaint further alleged that plaintiffs' property was received by Mayflower on or about 13 March 1972, in Ottawa, for which delivery defendant executed and gave to plaintiffs its bill of lading, thereby acknowledging receipt of the goods in good order; that the property was in sound condition when delivered to Mayflower and, in exercise of ordinary care, could have been delivered to its destination without loss or delay; that defendant was negligent in particular respects and had exclusive possession, control and management of the property from the time of its receipt by it in Ottawa until it was delivered in a damaged condition in Raleigh at a time later than it contracted to deliver the goods. Defendant's answer was an admission that it agreed to carry the goods as alleged and a denial of all other allegations. We see nothing in the complaint which would notify defendant of any necessity to plead its tariff. Indeed, it was not until trial that defendant had any notice that plaintiffs claimed that articles of extraordinary value were included in the shipment. Plaintiffs do not argue their contention that there was no evidence that the tariffs were lawfully in effect. This candor is commendable in view of the fact that plaintiffs introduced into evidence the bill of lading which referred to the tariff and specifically provided that "the shipment will move subject to the rules and conditions of the carrier's tariff". The bill of lading also contained, at the top thereof, the following: "Received subject to classifications, tariffs, rules and regulations including all terms printed or stamped hereon or on the reverse side hereof in effect on the date of issue of this bill of lading." Immediately under Mr. Leary's signature as to value appeared this "`IMPORTANT NOTICE TO SHIPPERS OF HOUSEHOLD GOODS.' `General Information for Shippers of Household Goods' pamphlets have been given to shipper or his agent." This was signed by an agent of the carrier. This pamphlet, introduced in evidence by both plaintiffs and defendant, was identified by both Mr. and Mrs. Leary, both of whom testified that they read it prior to the move and were familiar with its contents. The tariff was identified, without objection, as the tariff which was in effect for the year of 1970. The bill of lading, which Mr. Leary signed and with which he said he was familiar, and the pamphlet issued by the Interstate Commerce Commission entitled "Summary of Information for Shippers of Household Goods", which both plaintiffs admitted having read, were sufficient to put them on notice that their shipment was subject to defendant's tariff on file with the Interstate Commerce Commission.
With respect to the bill of lading and tariff, "Ordinarily, the contract is embodied in the shipping receipt or bill of lading, but this does not constitute the entire contract; rather, such receipt or bill and the operative *786 tariffs and schedules constitute the entire contract of carriage." 13 Am.Jur.2d, Carriers, § 226, p. 741, and cases there cited.
While it is true that an oral agreement to do a certain thing is not necessarily merged by a later bill of lading, McAbsher v. R.R., 108 N.C. 344, 12 S.E. 892 (1891), here there was no evidence of any oral agreement with respect to any specific items included in the shipment either with respect to value or handling. The only scintilla of evidence in this respect is the reference by both Mr. and Mrs. Leary to antique clocks. These are not the subject of this appeal, nor was there any oral agreement even with respect to those. Mr. Leary did testify that when he signed the bill of lading, there were certain places left blank. These were the address and other information with respect to the place and time of delivery in Raleigh. The values and all other pertinent information was in the bill of lading. In Schroader v. Express Agency, 237 N.C. 456, 459, 75 S.E.2d 393, 396 (1953), the Supreme Court, through Parker, J., (later C. J.) said:
"A bill of lading is said to be both a contract and a receipt. It is a receipt for the goods shipped, and a contract to transport and deliver the same as therein stipulated." (Emphasis supplied.)
Generally, the majority view is that a shipper who signs and receives a bill of lading without objection, after opportunity to inspect it, and permits the carrier to act on it by proceeding with the shipment, is presumed to have assented to its terms. 13 Am.Jur.2d, Carriers, § 273. Additionally, even though conditions are not on the face of the bill of lading, if the bill of lading expressly states that conditions are to be found on the reverse side thereof, as this one did, the bill of lading comes within the general rule, and the shipper is generally held to be bound by the conditions found on the reverse side. 13 Am.Jur.2d, Carriers, § 274.
In the case before us, there is no evidence which would justify applying any rule other than the general rules set out above. Plaintiffs contend, however, that even if the tariff was admissible and even if the plaintiffs are bound by the conditions set out in the bill of lading and tariff requiring listing of "articles of extraordinary value" in order to recover for their loss, the defendant cannot rely thereon because the provisions of 49 U.S.C.A. 20(11), commonly known as the Carmack Amendment to the Interstate Commerce Act, prohibit limitation of liability, which Amendment reads as follows:
"Any common carrier, railroad, or transportation company subject to the provisions of this chapter receiving property for transportation from a point in one State or Territory or the District of Columbia to a point in another State, Territory, District of Columbia, or from any point in the United States to a point in an adjacent foreign country shall issue a receipt or bill of lading therefor, and shall be liable to the lawful holder thereof for any loss, damage, or injury to such property caused by it or by any common carrier, railroad, or transportation company to which such property may be delivered or over whose line or lines such property may pass within the United States or within an adjacent foreign country when transported on a through bill of lading * * *; and any such common carrier, railroad, or transportation company so receiving property for transportation from a point in one State, Territory, or the District of Columbia to a point in another State or Territory, or from a point in a State or Territory to a point in the District of Columbia, or from any point in the United States to a point in an adjacent foreign country, or for transportation wholly within a Territory, or any common carrier, railroad, or transportation company delivering said property so received and transported shall be liable * * * for the full actual loss, damage, or injury to such property caused by it or by any such common carrier, railroad, or transportation company to which such *787 property may be delivered or over whose line or lines such property may pass within the United States or within an adjacent foreign country when transported on a through bill of lading."
Of course, the crucial words are ". . . receiving property for transportation from a point in one State or Territory or the District of Columbia to a point in another State, Territory, District of Columbia, or from any point in the United States to a point in an adjacent foreign country . ." Plaintiffs rely on the case of Railway Express Agency, Inc. v. Hueber, 191 S.W.2d 710 (Tex.Civ.App.1945), a case which is quite similar factually to the case at bar. There, one Hueber allegedly shipped some gold and silver nuggets, foreign coins and other articles of unusual value, from Los Angeles, California, to San Antonio, Texas. They were lost, either in transit or after storage by the Express Agency. The express receipt contained a provision to the effect that the Express Company would not be liable for the loss of articles of extraordinary value unless the articles were enumerated on the receipt. The Court held, and we think properly, that the provision was an attempt to limit the liability of the carrier and, therefore, positively prohibited by the Carmack Amendment. We would agree that the provision in the bill of lading and tariff in the case now before us is a limitation and not an exclusion. Obviously, Mayflower handled the articles which were lost and was prepared to handle them. They did not exclude them from their transportation but attempted to limit their liability for loss of or damage to those articles only to situations where they were separately listed. Hueber, however, involved interstate commerce between two states and not from a state to an adjacent foreign country and more specifically not from an adjacent foreign country to a state in the United States. The same is true of Missouri Pacific Railroad Company v. Elmore & Stahl, 360 S.W.2d 839 (Tex.Civ.App.1962).
In Watson v. Canadian Pac. Ry. Co., 237 Ill.App. 478 (1925), the shipment which was composed of cattle, originated in Canada and the ultimate destination was Chicago, Illinois. The contract of shipment provided that the shipper would not be liable for anything done or omitted to be done off the lines operated by it, and that where the destination to be reached was not on the lines operated by the defendant, it was to act only as the agent of the owner or shipper in handing over the cattle to connecting carriers. It appeared from defendant's special plea entered in the case that none of the damages occurred on defendant's lines and further that none of the services performed by defendant was in the United States, it having delivered the cattle to a connecting carrier in Canada. Plaintiff in that case contended that under the contract entered into for the transportation of the cattle, the services were to be partly performed in the United States and partly in Canada, an adjacent foreign country, and, therefore, defendant was liable under the Carmack Amendment, relying on Galveston, H. & S. A. R. Co. v. Woodbury, 254 U.S. 357, 41 S. Ct. 114, 65 L. Ed. 301 (1920). In Woodbury, Mrs. Woodbury bought a round trip ticket from a railway company in Canada entitling her to travel over that road in Canada and connecting lines to El Paso, Texas, and return. On the return trip her trunk, which had been checked, was lost by a railroad company in Texas. The Supreme Court, in an opinion by Mr. Justice Brandeis held that the $100 limitation in value was not applicable. In doing so, the Court passed on § 1 of the Interstate Commerce Act, not § 20 (the Carmack Amendment), and held that although § 1 of the Interstate Commerce Act contained the provision that it was to be applicable to the transportation of passengers and property "from any place in the United States to an adjacent foreign country", it was equally applicable to a common carrier engaged in transporting passengers and property to the United States from an adjacent foreign country. The Court said:
"A carrier engaged in transportation by rail to an adjacent foreign country is, at *788 least ordinarily, engaged in transportation also from that country to the United States. The test of the application of the act is not the direction of the movement, but the nature of the transportation as determined by the field of the carriers' operations. This is the construction placed upon the act by the Interstate Commerce Commission." [Galveston v. Woodbury, supra, 254 U.S. at 359-360, 41 S. Ct. at 115.]
The Illinois Court in Watson, because there was no denial of and no evidence to disprove defendant's special plea that all the services rendered by defendant were rendered in Canada, affirmed the Circuit Court's dismissal of plaintiff's case. One Justice in a special concurring opinion noted that although he did not agree with all that had been said in comparing §§ 1 and 20 of the Interstate Commerce Act, he would agree that defendant would probably be liable if its own service had extended into the United States. A similar result was reached in Southern Pac. R. R. Co. v. Gonzalez, 48 Ariz. 260, 61 P.2d 377 (1936). There the initial carrier was in Mexico and its services were performed wholly outside the United States.
Other courts have considered the question and with varying results under varying fact situations: Goldberg v. Delaware, L. & W. R. Co., 40 N.Y.S.2d 44 (Mun.Ct. of City of New York, Fourth District 1943), holding that although Congress cannot exercise extraterritorial authority over a foreign carrier, it does have jurisdiction as against a domestic carrier which unites with a railroad of Canada in the publication of a joint through rate from a point in Canada to a point in the United States, Strachman v. Palmer, 82 F. Supp. 161 (U.S. D.Ct. Mass. 1949), holding unequivocally that the Carmack Amendment by its plain, unambiguous language does not govern imports to the United States from Canada (this case contains an excellent discussion of the history and purpose of the Act and the Newton and Cummins Amendments. See also 49 Col.Law Rev. 1009 commenting on Strachman); Alwine et al. v. Pennsylvania R. Co., 141 Pa.Super. 558, 15 A.2d 507 (1940), holding also in a well-reasoned and clearly written opinion that the Carmack Amendment insofar as it governs shipments involving adjacent foreign countries, applies only to movements to a foreign country, and not to movements from a foreign country; Sklaroff et al. v. Pennsylvania R. Co., 90 F. Supp. 961 (U.S.D.C.E.D.Pa.1950), finding Woodbury, supra, inapposite and following Alwine, supra. In 1950, the United States Supreme Court had the question before it but since the precise question decided by the Pennsylvania Court in Alwine, supra, was not before it, the Court did not decide the question but said:
"The case of Alwine v. Pennsylvania R. Co. (citation omitted), much relied on by respondent and the Court of Appeals, is not in point. We need not now determine whether that case was correctly decided. For purposes of this case it is sufficient to note that there the Pennsylvania court emphasized that the shipment came into this country on a through bill of lading from Canada. The contract of carriage did not terminate at the border, as in the instant case." Reider v. Thompson, 339 U.S. 113, 117, 70 S. Ct. 499, 94 L. Ed. 698 (1950).
We see no need to delve further into the cases and the purposes of the Amendment. In the case before the Court, the evidence supports the court's finding of fact that where the plaintiffs' property was removed from T. D'Arcy Limited in Ottawa on 13 March 1972 for the purpose of loading it onto defendant's truck for removal to Raleigh, N. C., as the property was loaded onto defendant's truck, each item was checked off the inventory and its general condition noted. It was then that defendant's driver noted that some items were damaged and some property was missing. He prepared an exception sheet. When the truck arrived in Raleigh, other items were missing. Among the additional missing items were the items now in controversy. *789 The driver had gone through customs twiceonce in Canada and once in the United States. He had stopped in Plattsburgh, N. Y., to pick up a shipment going to Goldsboro, N. C., and had gone first to Goldsboro, N. C., and unloaded that shipment before going to Raleigh to deliver the plaintiffs' property. We are without evidence as to where plaintiffs' loss occurred whether at Canadian customs, or after the shipment arrived in the United States, still in the control of defendant. We think, under the decisions having reference to this question, this is important. While our sympathies might be with the plaintiffs, we cannot say with certainty that the loss occurred within the United States and apply the law of a decision which would result in applicability of the Carmack Amendment. Suffice it to say, we cannot, in this situation apply the Carmack Amendment prohibiting the limitations of liability attempted by defendant by its tariff and bill of lading to the fact situation before us. The contract was entered into in Canada. We know not where the loss occurred. We are of the opinion that the better reasoned opinions, the plain meaning of the words of the Cummins Amendment, an examination of the history of the Carmack, Cummins, and Newton Amendments (all generally herein referred to as the Carmack Amendment) and reference to Interstate Commerce Commission interpretation thereof [see Heated Car Service Regulations, 50 I.C.C. 620 (1918); In The Matter of Bills of Lading, 52 I.C.C. 671, 683 (1919); cf. In re The Cummins Amendment, 33 I.C.C. 682, 693 (1915)] indicate that Congress did not intend that the Amendment's prohibition should apply to shipments originating in an adjacent foreign country and moving into the United States and that, by agreement, such regulation of contracts entered into in Canada for goods moving into the United States was left to the Canadian Commission. Had Congress wished to amend the language it could have done so. Whether the question of avoiding the problem of legislation possibly extraterritorial in effect prevented it is the reason it has not done so is merely speculative.
Under the facts of this case, we think plaintiffs are bound by the terms of the bill of lading and the tariff.
Affirmed.
HEDRICK and BALEY, JJ., concur.